Exhibit 10.11
 
[pedevco.jpg]


May 15, 2013


South Texas Reservoir Alliance LLC
1416-B Campbell Road, Suite 204
Houston, Texas 77055
 
Attn.: Sean Fitzgerald


 
Re:
Equity Compensation -- Mississippian Acquisition



Dear Sean:


This letter memorializes the further agreement by and between South Texas
Reservoir Alliance LLC (“STXRA”) and Pacific Energy Development MSL LLC
(“PEDCO”), a wholly-owned subsidiary of PEDEVCO Corp. (“PEDEVCO”), regarding
equity compensation due and payable to STXRA in connection with PEDCO’s
acquisition of certain interests in the Mississippian formation in southern
Kansas (the “Subject Acreage”) from Berexco LLC (“Berexco”), pursuant to that
certain Agreement for Purchase of Term Assignment dated February 22, 2013, by
and between Berexco and PEDCO (the “AFPOTA”).


PEDCO and STXRA previously entered into a letter agreement, dated March 25,
2013, pursuant to which PEDCO agreed to pay to STXRA a fee equal to $75.00 per
net oil and gas acre in the Subject Acreage acquired by PEDCO (6,762.94 net
acres) (the “Gross Commission”), payable 80% in cash and 20% in common stock of
PEDEVCO (the “Equity Commission”), with the number of shares of common stock to
be issued to be calculated as follows:  (Gross Commission * 20%) / the higher of
(x) the price per share of PEDEVCO common stock issued in the IPO, or (y) $1.25.


However, STXRA and PEDCO hereby agree that the number of shares of common stock
to be issued shall instead be calculated as follows:  (Gross Commission * 20%) /
the higher of (x) the closing price per share of PEDEVCO common stock on June
14, 2013, or (y) $3.75.


Regards,


/s/ Michael L.
Peterson                                                            
Michael L. Peterson
Executive Vice President and Chief Financial Officer
Pacific Energy Development MSL LLC




Agreed to and Accepted:


South Texas Reservoir Alliance LLC


By:  /s/ Michael Rozenfeld                                                      


Name:  Michael
Rozenfeld                                                                


Title:  Manager/VP
Geosciences                                                      


Date:  May 15,
2013                                                                